REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Miceli et al. (US 2008/0016156A1) generally discloses the aspect of
a video conference system comprising: at least one memory including computer program code; and at least one electronic processor; wherein the at least one memory and the computer program code  are configured to, with the at least one electronic processor, cause the apparatus at least to: broadcast, through a graphical user interface, a web-based meeting between a host and a plurality of audience members, wherein the plurality of audience members comprises a requester; receive, through a graphical user interface, a request from the requester to ask a question to the host; correlate the request with the requester; receive an authorization to broadcast the request; subsequently send a notification, through a graphical user interface, to the requester to be ready to ask the question by a live video feed; and broadcast, through the graphical user interface, the live video feed of the requester asking the question. 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	hold a private screening session between the requester and a screener; broadcast, through the graphical user interface and after the private screening session has been held, the live video feed of the requester asking the question.
The claim limitations are quite unique in the sense the during an online question and answer session, the one of the audiences can request to ask a question to the guest. And a producer/screener would hold a private screening session with the audience member and determine whether the question can be asked during live feed or not and allow the question to be asked if the question is deemed to be appropriate. This limitation is not taught in any art before 2010 when the application was filed. 

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Ormerod: 2012/0150762A1: In this first interview phase, in accordance with the present embodiment, the screener asks the passenger a focused question (i.e. one inviting an answer other than a yes/no answer within a finite range of expected answers) selected from a set of unchallenging topics.
ii. Gil et al., Pub. No: 2012/0084661A1: The consumer 308 may also choose to enter a private purchasing enabling session 314 through the online interactive art marketplace portal 310 in which the consumer, a guest of the consumer (or perhaps both the consumer 308 and consumer's guest) may participate in a multimedia online private conference with a salesperson or representative regarding a particular art object or artist. This private purchase enabling session 316 may include, but is not limited to: live video conferences; live chat sessions; online slideshows or video presentations; 3-D presentations, partial or full control of a client's or consumer's display, computer system, or peripheral devices to provide such presentations or information; file sharing; combined telephone and live Web conferences; text messaging; emailing; telephony; and other synchronous or asynchronous bi-lateral or multi-lateral communications over the Internet or other communications, satellite, or telecommunications networks or systems. .
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179